Citation Nr: 0700021	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  05-05 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from June 1966 to December 
1969.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 decision that, in part, denied 
service connection for a bilateral knee disability and for a 
low back disability.  The veteran timely appealed.

In August 2006, the veteran testified during a 
videoconference hearing before the undersigned.  Also, in 
August 2006, the veteran withdrew, in writing, his appeal of 
the claims for an increased disability rating for a left 
shoulder disability and for service connection for a bunion 
of the left foot.  See 38 C.F.R. § 20.204 (2006).  Hence, 
those issues are no longer in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that service connection for a bilateral 
knee disability and for a low back disability is warranted on 
the basis of injuries sustained during active combat service 
in November 1967 in Vietnam.  Service personnel records 
reflect that the veteran participated in several combat 
operations.  He was decorated with the Combat Action Ribbon, 
among other military awards.

The veteran reported that he had received treatment for back 
problems at the VA medical center (VAMC) in Chicago, 
Illinois, in January 1970.  Prior attempts to obtain these 
records did not accurately report the treatment date.  
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, VA 
has a duty to seek these records.  38 C.F.R. § 3.159(c) 
(2006).

Recent private treatment records document degenerative 
changes of the veteran's right knee.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4).  

Given the veteran's combat service, claim of back pain and 
reported treatment and evidence of current right knee 
disability, the Board finds that a VA examination is needed 
to determine whether the veteran has the claimed disabilities 
and, if so, whether each of the claimed disabilities had its 
onset during service or is related to his active service, to 
include incidents in combat as reported by the veteran.  
38 U.S.C.A. § 1154(b), 5103A; 38 C.F.R. § 3.159(c)(4).  

Accordingly, each of these matters is hereby REMANDED for the 
following action:

1.  Contact the veteran in order to 
obtain the names and addresses of all 
medical care providers who have treated 
him for claimed low back and knee 
disabilities since service, to include 
any treatment for a low back disability 
from the Chicago VAMC in January 1970.  
After obtaining the information and 
appropriate authorization, VA should 
attempt to obtain any identified records. 

2.  After completion of the foregoing, 
afford the veteran a VA orthopedic 
examination to determine the current 
nature and likely etiology of any 
demonstrated back and knee disability. 

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report or an addendum, should reflect 
consideration of the file.

Based on the examination and review of 
the claims folder, the examiner should 
express and opinion as to whether it is 
at least as likely as not that any 
demonstrated back or knee disability is 
the result of disease or injury incurred 
in service, as claimed by the veteran.  
The examiner should provide a rationale 
for the opinions.

3.  After completing the requested 
actions and ensuring that all opinions 
are of record, the RO or AMC should 
readjudicate the claims on appeal.  If 
the benefits sought remain denied, the RO 
or AMC must furnish a supplemental 
statement of the case (SSOC), before 
returning it to the Board, if otherwise 
in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


